PER CURIAM.
We have for review an appeal by the appellant, Dennis William Kamasinski, of the denial by the trial court of his motion for new trial addressed to his conviction by a jury of premeditated first degree murder in 1985. We affirm. First, Mr. Kamasin-ski’s motion was filed well beyond the ten-day limitation contained in rule 3.590(a), Florida Rules of Criminal Procedure. Second, his motion was successive, and was properly denied on that ground, as well.
AFFIRMED.
GRIFFIN, THOMPSON and MONACO, JJ., concur.